ROSSMAN, J.,
dissenting.
I respectfully dissent from the majority opinion for two reasons: (1) I believe ORCP 7 authorizes service of summons by mail on individual defendants; (2) defendant received actual notice, which is sufficient under ORCP 7G.
The majority has very carefully set out the controlling provisions of ORCP 7; so, with few exceptions, I will not duplicate that effort. A thorough reading of those provisions discloses that the words “may” and “shall” appear throughout ORCP 7D. Ordinarily, “may” is employed to mean permissive and discretionary action; but it can also mean mandatory action. In re People’s Utility District, 160 Or 530, 543, 86 P2d
*204460 (1939). Similarly, “shall” often indicates an intention that a statute be construed as mandatory, although it can be construed as permissive. U.S. v. Rands, 224 F Supp 305 (DC Or 1963), rev’d 367 F2d 186 (9th Cir 1966), rev’d 389 US 121, 88 S Ct 265, 19 L Ed 2d 329 (1967). In construing a statute, words of common usage are to be given their natural, plain and obvious meaning, Perez v. State Farm Mut. Auto. Ins. Co., 289 Or 295, 299, 613 P2d 32 (1980), and when several statutory provisions are involved, as here, the construction should be adopted which will give effect to all of them, if possible. Gevurtz v. Myers, 10 Or App 491, 500 P2d 730 (1972). Reading the word “may” as permissive and the word “shall” as mandatory allows those words their natural meanings and gives the rule internal harmony.
ORCP 7D(1) provides:
“Summons shall be served * * * in any manner reasonably calculated, under all the circumstances, to apprise the defendant of the existence and pendency of the action and to afford a reasonable opportunity to appear and defend. Summons may be served in a manner specified in this rule * * *. Service may be made, subject to the restrictions and requirements of this rule, by the following methods: personal service of summons upon defendant or * * * service by mail; * * *.” (Emphasis supplied.)
The general requirement for the manner of service of a summons is set forth in the first sentence of ORCP 7D(1). Business Prof. Adj. Co. v. Baker, 62 Or App 237, 240, 659 P2d 1025 (1983). That sentence requires that notice be given the defendant and sets forth the due process standard for service. See Mullane v. Central Hanover Bank & Trust Co., 339 US 306, 70 S Ct 652, 94 L Ed 865 (1950). The remaining language is permissive and indicates various methods which may be used in effecting service, absent restrictions or requirements limiting service methods available under ORCP 7D. One of the permissive methods is service by mail.
ORCP 7D(2)(d) describes how to comply specifically with that permissive method of service. It provides:
“Service by mail, when required or allowed by this rule, shall be made by mailing a true copy of the summons and a true copy of the complaint to the defendant by certified or registered mail, return receipt requested. * * *” (Emphasis supplied.)
*205Because there is nothing in ORCP 7D which requires that defendant be served by mail in this case, the question is whether service by mail is allowed. I am of the opinion that it is. The first sentence of ORCP 7D(1) sets forth the basic test for adequate service; any method that is not subject to restrictions or special requirements under ORCP 7D is allowed and valid, so long as the first sentence of ORCP 7D(1) is satisfied. Furthermore, under this rule, if a defendant receives actual notice of the substance and pendency of the action, a failure to comply with the rules “shall not affect the validity of service.” In fact, the court is required to disregard any error in service, so long as the rights of the party served are not materially prejudiced. ORCP 7G.
In this case, defendant admits that he received an envelope containing a summons and complaint on December 4, 1982. However, he claims that, due to the failure of his business, he was receiving a great deal of mail at the time and was throwing all of it unopened into a box. His neglect is of no consequence. Plaintiff complied specifically with ORCP 7D(2)(d) by sending him the summons and complaint by certified mail, return receipt requested. Delivery is evidenced by the return receipt signed by defendant acknowledging receipt of the envelope. Defendant’s failure to open his mail does not defeat actual notice. To hold otherwise would allow a defendant to defeat service simply by refusing to open the mail. See Business Prof. Adj. Co. v. Baker, supra, 62 Or App at 240-41.
I believe that service of summons and complaint by certified mail, return receipt requested, restricted delivery, is authorized by ORCP 7. However, even if I am wrong, defendant’s receipt of actual notice, as evidenced by his signature, was sufficient to apprise defendant of the pendency of the action and afforded him a reasonable opportunity to appear and defend. His due process rights were protected. Entry of the default judgment was proper.
I would reverse.